Citation Nr: 0931557	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
multiple sclerosis (MS).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

With respect to his claim for TDIU, the Board finds that this 
issue is inextricably intertwined with his increased rating 
claim for MS. Therefore, the issue will be held in abeyance 
pending completion of the development discussed in the REMAND 
below. See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended) and 3.326(a) (2008).  

The Veteran essentially indicated in a July 2009 informal 
hearing presentation that his MS had worsened in severity 
since his last VA examination in July 2006. 

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, he should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Additionally, development is required with respect to the 
VCAA notice requirements.  In this regard, the U.S. Court of 
Appeals for Veterans Claims held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) that, for an increased compensation 
claim, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.   

In this case, corrective VCAA notice is needed to cure the 
notice deficiency.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the Birmingham VAMC for the period 
from October 2006 to the present.

2.  Issue a corrective VCAA notice letter 
which satisfies all VCAA notice 
obligations in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice should specifically apprise 
the Veteran of the evidence and 
information necessary to substantiate his 
increased rating claim.  Specifically, 
the notice should apprise the claimant 
that, to substantiate his claim, the 
medical or lay evidence must show a 
worsening or increase in severity of the 
disability, and the effect that such 
worsening or increase has on his 
employment and daily life.  

The notice should also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

The notice letter additionally should 
inform the claimant of the division of 
responsibility between him and VA in 
producing or obtaining evidence or 
information.  

3.  The Veteran should be afforded an 
examination to determine the current 
severity of his MS.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The VA examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

The VA examiner should clearly identify 
all current problems associated with the 
Veteran's MS, and indicate whether any 
such problem(s) constitute(s) a separately 
ratable disability.  The VA examiner 
should also identify any nerve(s) affected 
by MS. The VA examiner should discuss the 
extent, if any, of paralysis of the nerves 
involved.

The VA examiner should additionally offer 
an opinion as to whether it is at least as 
likely as not that the Veteran is unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected MS.

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

